Citation Nr: 1756075	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, unspecified mood disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim for further development in November 2015 and again in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not support a current diagnosis of PTSD in conformance with applicable diagnostic criteria and the record does not contain credible supporting evidence of an in-service stressor.

2.  The Veteran's personality and substance abuse disorder diagnoses are not subject to service connection under applicable regulations. 

3.  The Veteran's other psychiatric diagnoses are not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, adjustment disorder, unspecified mood disorder, and PTSD, have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 4.9, 3.102, 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PTSD as a result of a sexual assault that occurred during service roughly in August 1978 aboard the U.S.S. Mullinnix.  He has stated that he began experiencing behavioral problems after the event, and eventually that he requested discharge from service.  He says he saw a psychiatrist once during service.  See April 2010 Claim for benefits, May 2010 and August 2010 statements.  He has stated that his in-service trauma has resulted in substance abuse, anger issues and inability to maintain employment.

Service connection generally may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection requirements for PTSD are more specific than general service connection requirements.  Establishing service connection for PTSD for claims pending prior to August 4, 2014, requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2010); Cohen v. Brown, 10 Vet. App. 128, 139 (1997); 80 Fed. Reg. 53, 14308 (March 19, 2015).
Based on a review of the evidence of record, the Board finds that the requirements for service connection for PTSD have not been satisfied.  

Regarding current diagnosis, the Veteran was initially assessed with PTSD and depression in March 2010, at which time he reported that after the incident during service he became physically aggressive and violent towards his peers resulting in several interpersonal issues within his service and that he felt ostracized by his peers due to the event and due to perceptions that he was prey.  He began individual and group therapy at this point.  

In a January 2014 letter, the psychologist who treated the Veteran from 2010 to 2013 opined that it is as least as likely as not that the Veteran's PTSD symptoms are from his experience of sexual trauma in the military.  The psychologist stated that:

"[The Veteran] presented originally with a full range of symptoms that included a sexual trauma from his military service time that resulted in intrusive memories, thoughts, and behaviors that disrupted his sleep.  He also experienced nightmares, anger, irritability, difficulty concentrating, memory issues, hypervigilance, and physiological anxiety.  He also exhibited other nuances common to those who experience this type of trauma such as issues with control, trust, power and safety."

Since that time, some of the Veteran's treatment providers have assessed PTSD; others have attributed the Veteran's symptomatology to different disorders. 

However, the Veteran underwent comprehensive VA psychiatric examinations in August 2010, January 2016 and December 2016.  In each instance, the Veteran was found not to meet the requirements for a valid diagnosis of PTSD.  The August 2010 VA examiner found that the Veteran's symptoms did not meet frequency and severity criteria necessary for a DSM-IV diagnosis of PTSD.  The examiner noted that the Veteran reported nightmares at no particular frequency, mild effort to avoid intrusive memories, some distancing from others which may be related to many factors including substance abuse recent move personality traits, sleep onset difficulties which may be related to his long history of chronic substance abuse, and occasional  hypervigilance.  The January 2016 examiner likewise found the Veteran did not have PTSD, but the examiner utilized DSM-5 criteria whereas DSM-IV criteria is the applicable standard to be used in this case.  However, the examiner found, based on an assessment of standardized testing the Veteran underwent, that the symptomatology was overreported and was indicative of malingering.  A final examination was conducted in December 2016 and again the Veteran was found not to meet the criteria for a valid DSM-IV PTSD diagnosis, at any time since April 2010.  Specifically, the examiner found that the Veteran did not meet criteria B, C, D, F, G, or H for a diagnosis of PTSD. 

The Board finds that the preponderance of the evidence does not support a diagnosis of PTSD.  While the June 2014 letter identifies symptomatology that is associated with PTSD, it does not address the severity or frequency of these symptoms, how the other diagnostic criteria have been fulfilled or whether the listed symptoms could be associated with any other diagnosed psychiatric disorders.  By contrast, the August 2010 examination notes some of the same symptoms, but also concludes that they are not of sufficient frequency or severity to merit a diagnosis of PTSD.  Moreover, the December 2016 examination report specifically identifies the diagnostic criteria that have not been met for a valid PTSD diagnosis.  There are other diagnoses of PTSD in the record as well as instances of treatment providers who did not diagnose PTSD; however there is no indication that any of the other assessments were based on a forensic examination of the Veteran's in-service and post-service records or that they specifically addressed the individual diagnostic criteria required for a valid diagnosis. 

As such, the Board affords more probative value to the August 2010 and December 2016 examination reports and finds that the preponderance of the evidence does not support a diagnosis of PTSD.  

However, even if the record did indicate a current diagnosis of PTSD, there is a lack of credible supporting evidence of the Veteran's in-service stressor.  The Veteran's service personnel records have been obtained and do not show any reports of the alleged incident.  No lay statements or contemporaneous evidence has been submitted to verify the Veteran's reports.  The Veteran has repeatedly stated that he began to have significant behavioral problems following the assault.  However, the Veteran's service personnel records show multiple behavioral and disciplinary problems prior to the alleged incident, including citations and punishment for wrongfully selling government property, threatening others, insubordinate conduct, possession of marijuana and theft.  In-service behavioral problems noted after the alleged incident were largely similar and include discipline for alcohol possession and disobeying orders, with arrests reported after service for drug possession.  As such, there are no markers in the Veteran's records to indicate a sudden onset of behavioral or disciplinary problems following the alleged incident.  

The Veteran has reported that he saw a psychiatrist a single time during service. Unfortunately, the Veteran's service records are not included in the evidence of record.  VA has made multiple requests for these records but they have not been located.  The Veteran has been appropriately informed that these records are not in evidence and has been requested to provide supplemental documentation or lay testimony that might corroborate his account.  To date however, no such evidence has been received.  

The January 2014 letter from the Veteran's former treating psychologist indicates that the Veteran's current symptoms are due to the in-service event.  However, the psychologist's understanding of the in-service event is based entirely on reports from the Veteran and there is no indication that she has reviewed the Veteran's personnel records or VA examination reports.  The psychologist has not addressed the Veteran's behavioral and disciplinary problems prior to the alleged assault, whereas all three VA examiners have noted what is plain in the record, that the Veteran had multiple documented behavioral problems in-service before the alleged stressor event occurred.  As noted by the January 2016 examiner:

"While the veteran has been diagnosed with PTSD and major depressive disorder by VA treatment providers, there is no evidence that the treatment provider made an attempt to assess for the veracity of the veteran's reported symptoms.  This is not uncommon for treatment providers, in part because the basis of successful clinical care is a trusting relationship between provider and veteran.  Since an attempt by a treatment provider to assess the veteran's response style would probably diminish or destroy this trust, treatment providers rarely do so. . . In contrast, the C&P exam completed by the undersigned is a forensic examination and this type of evaluation often includes psychological testing to assess the examinee's response style."

For this reason, the Board affords greater probative weight to the three VA examination reports regarding the Veteran's in-service stressor and any relationship to his current psychiatric condition.  

Thus, any evidence of an event in service is based solely on the Veteran's accounts, as no other corroborating evidence has been received.  However, there are multiple inconsistencies contained in the Veteran's various accounts of his experiences in service.  As noted, he reported that his job performance went down after the assault, and that he began to experience social conflict and behavioral issues (e.g., insubordination) after the event.  However, his records indicate that such behavior and conflict existed prior to the stressor.  

The Veteran has also offered conflicting statements as to when his pattern of fighting and substance abuse began.  See December 2016 VA examination (claimant denied any history of legal problems or violent behavior problems either pre-military, during or following his military career; had truancy problems and drank and smoked marijuana during school; got into fights with 20 Filipinos while in active duty prior to his stressor event in August 1978); January 2016 VA examination (estimated being in 10 fights prior to entering the Navy, 10-15 fights during service and 2-3 fights since discharge; arrested 15 times since service, drinking alcohol once prior to service, denied using illicit drugs prior to his military service, estimated drinking alcohol twice and smoking cannabis once during service); August 2010 VA examination (Veteran sold drugs on the ship and has had 8 felonies for cocaine possession with several incarcerations up to 2 years in duration).

The Veteran has proffered conflicting accounts of the reaction by his superiors when they were informed of the assault.  He initially stated that his Lieutenant and Chief laughed when he reported the assault, and that they told him "he was now officially a shellback." See May 2010 statement.  However at his December 2016 VA examination he reported that his supervisors did not believe him when he reported the incident.  The Veteran has also, as mentioned, been suspected of overreporting symptoms and malingering.  

As the Veteran's statements are the only basis of record for a finding of an in-service stressor and the Board finds the Veteran's reporting of past events to be highly inconsistent and at odds with the documented evidence of record, the Board finds that credible supporting evidence of an in service stressor has not been received and that the requirements for service connection for PTSD are therefore not warranted.  38 C.F.R. § 3.304(f).

The remaining diagnoses assessed at the Veteran's most recent VA examination include personality disorders, drug and alcohol abuse and dependence.  These are not disorders for which service connection may be granted on a direct basis and the Veteran is not service connected for any other conditions upon which a grant of secondary service connection may be premised.  38 C.F.R. §§ 4.9, 3.301(c), (d), 3.310; Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  As such, the criteria for service connection for these conditions are not warranted.  

The Board notes that other diagnoses have been made by different practitioners at different points during the appeal period including depression, bereavement, adjustment disorder and possible mood disorder.  The Board notes however, that the Veteran's bereavement and adjustment disorders, which were temporary in nature and related to the passing of the Veteran's wife, have resolved.  The Board further notes that the Veteran's mood disorder diagnosis has generally been proffered as an alternative to the depression diagnosis and the two do not appear to have been diagnosed in conjunction.  See e.g.  November 30, 2012 VA psychiatry note.  

As to the Veteran's depressive/mood disorder, the December 2016 examiner opined that the Veteran has displayed no acquired psychiatric disability since April 2010 and that it is less likely than not that any acquired disability experienced less likely than not had its onset during service or in the year immediately following service, is related to his documented behavioral problems in service, or is otherwise the result of a disease or injury in service.  The examiner concluded that the Veteran's psychiatric symptomatology is attributable to his antisocial personality disorder and substance abuse disorders, none of which are subject to service connection.  Nor is there any indication in the competent medical evidence of any mental disorder superimposed upon his personality disorder.

As the evidence of record does not contain a competent medical opinion linking any depressive or mood disorder diagnosis with service, apart from the unsubstantiated PTSD stressor and substance abuse, and as the only medical opinion directly addressing the matter has concluded that the criteria for depressive disorder have not been met and that the Veteran's symptomatology is attributable solely to a personality disorder and substance use/abuse disorders, the Board finds that service connection for an acquired psychiatric disability is not warranted.  38 C.F.R. 
§ 3.303. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


